ON DENIAL FOR REHEARING
BISTLINE, Justice.
I am unable to understand the majority’s summary denial of a rehearing. In his brief supporting a petition for rehearing, counsel for the Bank included an excellent discussion of the likely real-world effects of the majority opinion on the banking industry. Particularly telling is the following discussion of the public cloud that is *441now upon every motor vehicle title in Idaho:
Really, the Bank has been blindsided. Notwithstanding the clear title before it, had the Bank consulted with an attorney about the risks it might be taking under the forfeiture laws in not viewing the collateral, there is every likelihood that the Bank would have been assured that its lien interest would be safe, given the language of I.C. § 37-2744 and the available decisions interpreting similar forfeiture statutes.
The Court suggests that the Bank could have avoided its current dilemma and, in the future, will be able to protect itself from post-seizure difficulties by inspecting collateral before issuing loans. Certainly, if the court denies rehearing of this decision, or upholds its decision upon rehearing, it would be safe to say that there will not be a lending institution in Idaho which does not make inspection of vehicles, or other conveyances offered as collateral, mandatory, regardless of crystal clear title in its customers. It is important for the Court to recognize in this regard that if divestiture of title is to occur at the moment of seizure, lending institutions will no longer be able to rely upon any title, even though on its face and according to Department of Motor Vehicle records, it is without any cloud whatsoever. As things now stand, there is no requirement that the fact of seizure be publicly disseminated and thus there is nothing to put a lender on notice that it may be. making a post-seizure loan.
The Bank’s counsel thus brings into focus one of the problems created by a majority opinion that rewrites a statute to obtain the majority’s desired result. Many of the legislature’s specific measures designed to protect innocent lienholders have gone by the board.
The majority has wholly failed to address the important legal discussion — not my own thinking of what the law should be, but what it is — set out at length in my earlier effort. One learns to live with that indifference. petition, the lent. Now, responsive to counsel’s majority remains equally si-